        Case 4:16-cv-00530-BLW Document 196 Filed 07/19/19 Page 1 of 3




Jon A. Stenquist, ISB #6724
Kelsie A. Kirkham, ISB #9616
PARSONS BEHLE & LATIMER
350 Memorial Drive, Suite 300
Idaho Falls, ID 83402
Telephone: 208.522.6700
Facsimile: 208.522.5111
JStenquist@parsonsbehle.com
Kkirkham@parsonsbehle.com

Attorneys for Danielle Spencer

                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO

 LORI STEVENS,
                                                 Case No.: 4:16-cv-00530-BLW
                       Plaintiff,
 v.                                              MOTION TO SEAL MOTION FOR
                                                 LIMITED INTERVENTION
 BRIGHAM YOUNG UNIVERSITY-IDAHO
 d/b/a/ BYU-Idaho,

                       Defendant.


       Proposed Intervener Danielle Spencer (“Spencer”), by and through undersigned counsel,

respectfully moves this Court for an Order permitting the Clerk to file under seal the following

documents, to wit:

       1.     Spencer’s Motion for Limited Intervention;

       2.     Spencer’s Memorandum in Support of Motion for Limited Intervention;

       3.     Declaration of Danielle Spencer in support.




MOTION TO SEAL MOTION FOR LIMITED INTERVENTION - 1
                                                                                   4812-1571-3181v1
         Case 4:16-cv-00530-BLW Document 196 Filed 07/19/19 Page 2 of 3



       Spencer requests these documents be filed under seal because some of the information

disclosed therein is confidential.

       Accordingly, Spencer respectfully asks this Court to enter an Order permitting filing under

seal the aforementioned documents.


       DATED this 18th day of July 2019.

                                                   PARSONS BEHLE & LATIMER

                                                   /s/ Jon A. Stenquist
                                                   Jon A. Stenquist
                                                   Kelsie A. Kirkham
                                                   Attorneys for Proposed Intervener
                                                   Danielle Spencer




MOTION TO SEAL MOTION FOR LIMITED INTERVENTION - 2
                                                                                     4812-1571-3181v1
        Case 4:16-cv-00530-BLW Document 196 Filed 07/19/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of July 2019, I caused a true and correct copy of the

foregoing document to be electronically filed with the Clerk of the Court using the CM/ECF

system, which sent a Notice of Electronic Filing to the following persons:

       DeAnne Casperson               dcasperson@workandwage.com
       Amanda Elizabeth Ulrich        aulrich@workandwage.com
       Peter C. Schofield             pschofield@kmclaw.com
       Steven B. Andersen             sba@aswdpllc.com
       Wade L. Woodard                wlw@aswdpllc.com
       Jason J. Rudd                  jjr@aswdpllc.com


                                              /s/ Kelsie A. Kirkham
                                              Kelsie A. Kirkham




MOTION TO SEAL MOTION FOR LIMITED INTERVENTION - 3
                                                                                       4812-1571-3181v1
